Exhibit 10.3

 

CONFIDENTIAL

 

 

STOCKHOLDER SUPPORT AGREEMENT

 

This Stockholder Support Agreement (this “Agreement”) is dated as of October 5,
2020, by and among Social Capital Hedosophia Holdings Corp. III, a Cayman
Islands exempted company limited by shares (which shall domesticate as a
Delaware corporation prior to the Closing (as defined in the Merger Agreement
(as defined below))) (“Acquiror”), the Persons set forth on Schedule I attached
hereto (each, a “Company Stockholder”, and collectively, the “Company
Stockholders”) and Clover Health Investments, Corp., a Delaware corporation (the
“Company”). Capitalized terms used but not defined herein shall have the
respective meanings ascribed to such terms in the Merger Agreement (as defined
below).

 

RECITALS

 

WHEREAS, as of the date hereof, the Company Stockholders are the holders of
record and the “beneficial owners” (within the meaning of Rule 13d-3 under the
Exchange Act) of such number of shares of Company Capital Stock as are indicated
opposite each of their names on Schedule I attached hereto (all such shares of
Company Capital Stock, together with any shares of Company Capital Stock of
which ownership of record or the power to vote (including, without limitation,
by proxy or power of attorney) is hereafter acquired by any such Company
Stockholder during the period from the date hereof through the Expiration Time
are referred to herein as the “Subject Shares”);

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
Acquiror, Asclepius Merger Sub Inc., a Delaware corporation and a direct wholly
owned subsidiary of Acquiror (“Merger Sub”), and the Company, have entered into
an Agreement and Plan of Merger (as amended or modified from time to time, the
“Merger Agreement”), dated as of the date hereof, pursuant to which, among other
transactions, (i) Merger Sub is to merge with and into the Company, with the
Company continuing on as the surviving entity, and (ii) the Company is to merge
with and into Acquiror, with Acquiror continuing on as the surviving entity, in
each case, on the terms and conditions set forth therein; and

 

WHEREAS, as an inducement to Acquiror and the Company to enter into the Merger
Agreement and to consummate the transactions contemplated therein, the parties
hereto desire to agree to certain matters as set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and intending to be legally bound hereby, the parties hereto
hereby agree as follows:

 

ARTICLE I
STOCKHOLDER SUPPORT AGREEMENT; COVENANTS

 

Section 1.1            Binding Effect of Merger Agreement. Each Company
Stockholder hereby acknowledges that it has read the Merger Agreement and this
Agreement and has had the opportunity to consult with its tax and legal
advisors. Each Company Stockholder shall be bound by and comply with Sections
6.6 (Acquisition Proposals) and 11.12 (Publicity) of the Merger Agreement (and
any relevant definitions contained in any such Sections) as if (a) such Company
Stockholder was an original signatory to the Merger Agreement with respect to
such provisions, and (b) each reference to the “Company” contained in Section
6.6 of the Merger Agreement (other than Section 6.6(a) or Section 6.6(c) or for
purposes of the definition of Acquisition Proposal) also referred to each such
Company Stockholder.

 



   

 

 

Section 1.2            No Transfer. During the period commencing on the date
hereof and ending on the earlier of (a) the Second Effective Time and (b) such
date and time as the Merger Agreement shall be terminated in accordance with
Section 10.1 thereof (the earlier of clauses (a) and (b), the “Expiration
Time”), each Company Stockholder shall not (i) sell, offer to sell, contract or
agree to sell, hypothecate, pledge, grant any option to purchase or otherwise
dispose of or agree to dispose of, directly or indirectly, file (or participate
in the filing of) a registration statement with the SEC (other than the Proxy
Statement/Information Statement/Registration Statement) or establish or increase
a put equivalent position or liquidate or decrease a call equivalent position
within the meaning of Section 16 of the Exchange Act, with respect to any
Subject Shares, (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any Subject Shares or (iii) publicly announce any intention to effect any
transaction specified in clause (i) or (ii).

 

Section 1.3            New Shares. In the event that (a) any Subject Shares are
issued to a Company Stockholder after the date of this Agreement pursuant to any
stock dividend, stock split, recapitalization, reclassification, combination or
exchange of Subject Shares or otherwise, (b) a Company Stockholder purchases or
otherwise acquires beneficial ownership of any Subject Shares after the date of
this Agreement, or (c) a Company Stockholder acquires the right to vote or share
in the voting of any Subject Shares after the date of this Agreement
(collectively the “New Securities”), then such New Securities acquired or
purchased by such Company Stockholder shall be subject to the terms of this
Agreement to the same extent as if they constituted the Subject Shares owned by
such Company Stockholder as of the date hereof.

 

Section 1.4            Closing Date Deliverables. On the Closing Date, each of
the Company Stockholders set forth on Schedule II attached hereto shall deliver
to Acquiror and the Company a duly executed copy of that certain Amended and
Restated Registration Rights Agreement, by and among Acquiror, the Company, the
Sponsor, the Major Company Stockholders, and their respective Affiliates, as
applicable, and the other Holders (as defined therein) party thereto, in
substantially the form attached as Exhibit C to the Merger Agreement.

 

Section 1.5            Company Stockholder Agreements.

 

(a)          Hereafter until the Expiration Time, each Company Stockholder
hereby unconditionally and irrevocably agrees that, at any meeting of the
stockholders of the Company (or any adjournment or postponement thereof), and in
any action by written consent of the stockholders of the Company distributed by
the board of directors of the Company or otherwise undertaken as contemplated by
the transactions contemplated by the Merger Agreement in a form reasonably
acceptable to Acquiror (which written consent shall be delivered as soon as
reasonably practicable after the Registration Statement is declared effective
under the Securities Act and delivered or otherwise made available to
stockholders, and in any event within forty-eight (48) hours after the
Registration Statement is declared effective and delivered or otherwise made
available to stockholders), such Company Stockholder shall, if a meeting is
held, appear at the meeting, in person or by proxy, or otherwise cause its
Subject Shares to be counted as present thereat for purposes of establishing a
quorum, and such Company Stockholder shall vote or provide consent (or cause to
be voted or consented), in person or by proxy, all of its Subject Shares:

 



 2 

 

 

(i)      to approve and adopt the Merger Agreement and the transactions
contemplated thereby, including the Mergers;

 

(ii)      to approve and adopt the Pre-Closing Restructuring Plan and the
transactions contemplated thereby;

 

(iii)      in any other circumstances upon which a consent or other approval is
required under the Company’s Governing Documents or the Stockholder Agreements
(as defined below) or otherwise sought with respect to the Merger Agreement or
the transactions contemplated thereby, to vote, consent or approve (or cause to
be voted, consented or approved) all of such Company Stockholder’s Subject
Shares held at such time in favor thereof;

 

(iv)      against any merger agreement, merger, consolidation, combination, sale
of substantial assets, reorganization, recapitalization, dissolution,
liquidation or winding up of or by the Company (other than the Merger Agreement
and the transactions contemplated thereby); and

 

(v)      against any proposal, action or agreement that would (A) impede,
frustrate, prevent or nullify any provision of this Agreement, the Merger
Agreement or any Merger, (B) result in a breach in any respect of any covenant,
representation, warranty or any other obligation or agreement of the Company
under the Merger Agreement or (C) result in any of the conditions set forth in
Article IX of the Merger Agreement not being fulfilled.

 

Each Company Stockholder hereby agrees that it shall not commit or agree to take
any action inconsistent with the foregoing.

 

Section 1.6            Further Assurances. Each Company Stockholder shall take,
or cause to be taken, all actions and do, or cause to be done, all things
reasonably necessary under applicable Laws to consummate the Mergers and the
other transactions contemplated by the Merger Agreement on the terms and subject
to the conditions set forth therein and herein.

 

Section 1.7            No Inconsistent Agreement. Each Company Stockholder
hereby represents and covenants that such Company Stockholder has not entered
into, and shall not enter into, any agreement that would restrict, limit or
interfere with the performance of such Company Stockholder’s obligations
hereunder.

 

Section 1.8            No Challenges. Each Company Stockholder agrees not to
commence, join in, facilitate, assist or encourage, and agrees to take all
actions necessary to opt out of any class in any class action with respect to,
any claim, derivative or otherwise, against Acquiror, Merger Sub, the Company or
any of their respective successors or directors, (a) challenging the validity
of, or seeking to enjoin the operation of, any provision of this Agreement or
(b) alleging a breach of any fiduciary duty of any Person in connection with the
evaluation, negotiation or entry into the Merger Agreement.

 



 3 

 

 

Section 1.9            Consent to Disclosure. Each Company Stockholder hereby
consents to the publication and disclosure in the Proxy Statement/Information
Statement/Registration Statement (and, as and to the extent otherwise required
by applicable securities Laws or the SEC or any other securities authorities,
any other documents or communications provided by Acquiror or the Company to any
Governmental Authority or to securityholders of Acquiror) of such Company
Stockholder’s identity and beneficial ownership of Subject Shares and the nature
of such Company Stockholder’s commitments, arrangements and understandings under
and relating to this Agreement and, if deemed appropriate by Acquiror or the
Company, a copy of this Agreement. Each Company Stockholder will promptly
provide any information reasonably requested by Acquiror or the Company for any
regulatory application or filing made or approval sought in connection with the
transactions contemplated by the Merger Agreement (including filings with the
SEC).

 

Section 1.10        Termination of Stockholder Agreements, Related Agreements.
Each Company Stockholder, by this Agreement with respect to its Subject Shares,
severally and not jointly, hereby agrees to terminate, subject to and effective
immediately prior to the Closing, (a) all Affiliate Agreements to which such
Company Stockholder is party that are set forth on Section 6.4 of the Company
Disclosure Letter, including those certain agreements set forth on Schedule III
attached hereto, if applicable to such Stockholder (the “Stockholder
Agreements”); and (b) any rights under any letter or agreement providing for
redemption rights, put rights, purchase rights or other similar rights not
generally available to stockholders of the Company (clauses (a) and (b),
collectively, the “Terminating Rights”) between such Company Stockholder and the
Company, but excluding, (i) for the avoidance of doubt, any rights such Company
Stockholder may have that relate to any commercial or employment agreements or
arrangements between such Company Stockholder and the Company or any Subsidiary
thereof, which shall survive the Closing in accordance with their terms, and
(ii) any indemnification, advancement of expenses and exculpation rights of any
Company Stockholder or any of its Affiliates set forth in the foregoing
documents, which shall survive the Closing in accordance with their terms;
provided that all Terminating Rights between the Company and any other holder of
Company Capital Stock shall also terminate at such time.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES

 

Section 2.1            Representations and Warranties of the Company
Stockholders. Each Company Stockholder represents and warrants as of the date
hereof to Acquiror and the Company (solely with respect to itself, himself or
herself and not with respect to any other Company Stockholder) as follows:

 

(a)          Organization; Due Authorization. If such Company Stockholder is not
an individual, it is duly organized, validly existing and in good standing under
the Laws of the jurisdiction in which it is incorporated, formed, organized or
constituted, and the execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby are within such Company
Stockholder’s corporate, limited liability company or organizational powers and
have been duly authorized by all necessary corporate, limited liability company
or organizational actions on the part of such Company Stockholder. If such
Company Stockholder is an individual, such Company Stockholder has full legal
capacity, right and authority to execute and deliver this Agreement and to
perform his or her obligations hereunder. This Agreement has been duly executed
and delivered by such Company Stockholder and, assuming due authorization,
execution and delivery by the other parties to this Agreement, this Agreement
constitutes a legally valid and binding obligation of such Company Stockholder,
enforceable against such Company Stockholder in accordance with the terms hereof
(except as enforceability may be limited by bankruptcy Laws, other similar Laws
affecting creditors’ rights and general principles of equity affecting the
availability of specific performance and other equitable remedies). If this
Agreement is being executed in a representative or fiduciary capacity, the
Person signing this Agreement has full power and authority to enter into this
Agreement on behalf of the applicable Company Stockholder.

 



 4 

 

 

(b)               Ownership. Such Company Stockholder is the record and
beneficial owner (as defined in the Securities Act) of, and has good title to,
all of such Company Stockholder’s Subject Shares, and there exist no Liens or
any other limitation or restriction (including any restriction on the right to
vote, sell or otherwise dispose of such Subject Shares (other than transfer
restrictions under the Securities Act)) affecting any such Subject Shares, other
than Liens pursuant to (i) this Agreement, (ii) the Company’s Governing
Documents, (iii) the Merger Agreement, (iv) the Stockholder Agreements or (v)
any applicable securities Laws. Such Company Stockholder’s Subject Shares are
the only equity securities in the Company owned of record or beneficially by
such Company Stockholder on the date of this Agreement, and none of such Company
Stockholder’s Subject Shares are subject to any proxy, voting trust or other
agreement or arrangement with respect to the voting of such Subject Shares,
except as provided hereunder and under the Stockholder Agreements. Such Company
Stockholder does not hold or own any rights to acquire (directly or indirectly)
any equity securities of the Company or any equity securities convertible into,
or which can be exchanged for, equity securities of the Company.

 

(c)               No Conflicts. The execution and delivery of this Agreement by
such Company Stockholder does not, and the performance by such Company
Stockholder of his, her or its obligations hereunder will not, (i) if such
Company Stockholder is not an individual, conflict with or result in a violation
of the organizational documents of such Company Stockholder or (ii) require any
consent or approval that has not been given or other action that has not been
taken by any Person (including under any Contract binding upon such Company
Stockholder or such Company Stockholder’s Subject Shares), in each case, to the
extent such consent, approval or other action would prevent, enjoin or
materially delay the performance by such Company Stockholder of its, his or her
obligations under this Agreement.

 

(d)               Litigation. There are no Actions pending against such Company
Stockholder, or to the knowledge of such Company Stockholder threatened against
such Company Stockholder, before (or, in the case of threatened Actions, that
would be before) any arbitrator or any Governmental Authority, which in any
manner challenges or seeks to prevent, enjoin or materially delay the
performance by such Company Stockholder of its, his or her obligations under
this Agreement.

 



 5 

 

 

(e)               Adequate Information. Such Company Stockholder is a
sophisticated stockholder and has adequate information concerning the business
and financial condition of Acquiror and the Company to make an informed decision
regarding this Agreement and the transactions contemplated by the Merger
Agreement and has independently and without reliance upon Acquiror or the
Company and based on such information as such Company Stockholder has deemed
appropriate, made its own analysis and decision to enter into this Agreement.
Such Company Stockholder acknowledges that Acquiror and the Company have not
made and do not make any representation or warranty, whether express or implied,
of any kind or character except as expressly set forth in this Agreement. Such
Company Stockholder acknowledges that the agreements contained herein with
respect to the Subject Shares held by such Company Stockholder are irrevocable.

 

(f)                Brokerage Fees. Except as described on Section 4.16 of the
Company Disclosure Letter, no broker, finder, investment banker or other Person
is entitled to any brokerage fee, finders’ fee or other commission in connection
with the transactions contemplated by the Merger Agreement based upon
arrangements made by such Company Stockholder, for which the Company or any of
its Affiliates may become liable.

 

(g)               Acknowledgment. Such Company Stockholder understands and
acknowledges that each of Acquiror and the Company is entering into the Merger
Agreement in reliance upon such Company Stockholder’s execution and delivery of
this Agreement.

 

ARTICLE III
MISCELLANEOUS

 

Section 3.1            Termination. This Agreement and all of its provisions
shall terminate and be of no further force or effect upon the earlier of (a) the
Expiration Time and (b) the written agreement of the Company Stockholders,
Acquiror and the Company. Upon such termination of this Agreement, all
obligations of the parties under this Agreement will terminate, without any
liability or other obligation on the part of any party hereto to any Person in
respect hereof or the transactions contemplated hereby, and no party hereto
shall have any claim against another (and no person shall have any rights
against such party), whether under contract, tort or otherwise, with respect to
the subject matter hereof; provided, however, that the termination of this
Agreement shall not relieve any party hereto from liability arising in respect
of any breach of this Agreement prior to such termination. This ARTICLE III
shall survive the termination of this Agreement.

 

Section 3.2            Governing Law. This Agreement, and all claims or causes
of action (whether in contract or tort) that may be based upon, arise out of or
relate to this Agreement or the negotiation, execution or performance of this
Agreement (including any claim or cause of action based upon, arising out of or
related to any representation or warranty made in or in connection with this
Agreement) will be governed by and construed in accordance with the internal
Laws of the State of Delaware applicable to agreements executed and performed
entirely within such State.

 

Section 3.3            CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF
JURY TRIAL.

 



 6 

 

 

(a)          THE PARTIES TO THIS AGREEMENT SUBMIT TO THE EXCLUSIVE JURISDICTION
OF THE STATE COURTS LOCATED IN WILMINGTON, DELAWARE OR THE COURTS OF THE UNITED
STATES LOCATED IN WILMINGTON, DELAWARE IN RESPECT OF THE INTERPRETATION AND
ENFORCEMENT OF THE PROVISIONS OF THIS AGREEMENT AND ANY RELATED AGREEMENT,
CERTIFICATE OR OTHER DOCUMENT DELIVERED IN CONNECTION HEREWITH AND BY THIS
AGREEMENT WAIVE, AND AGREE NOT TO ASSERT, ANY DEFENSE IN ANY ACTION FOR THE
INTERPRETATION OR ENFORCEMENT OF THIS AGREEMENT AND ANY RELATED AGREEMENT,
CERTIFICATE OR OTHER DOCUMENT DELIVERED IN CONNECTION HEREWITH, THAT THEY ARE
NOT SUBJECT THERETO OR THAT SUCH ACTION MAY NOT BE BROUGHT OR IS NOT
MAINTAINABLE IN SUCH COURTS OR THAT THIS AGREEMENT MAY NOT BE ENFORCED IN OR BY
SUCH COURTS OR THAT THEIR PROPERTY IS EXEMPT OR IMMUNE FROM EXECUTION, THAT THE
ACTION IS BROUGHT IN AN INCONVENIENT FORUM, OR THAT THE VENUE OF THE ACTION IS
IMPROPER. SERVICE OF PROCESS WITH RESPECT THERETO MAY BE MADE UPON ANY PARTY TO
THIS AGREEMENT BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS AS PROVIDED IN Section 3.8.

 

(b)          WAIVER OF TRIAL BY JURY. EACH PARTY HERETO HEREBY ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (II) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF
THIS WAIVER, (III) EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH
SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS Section 3.3.

 

Section 3.4            Assignment. This Agreement and all of the provisions
hereof will be binding upon and inure to the benefit of the parties hereto and
their respective heirs, successors and permitted assigns. Neither this Agreement
nor any of the rights, interests or obligations hereunder will be assigned
(including by operation of law) without the prior written consent of the parties
hereto.

 

Section 3.5            Specific Performance. The parties hereto agree that
irreparable damage may occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties hereto shall be
entitled to seek an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in the chancery court or any other state or federal court within the State of
Delaware, this being in addition to any other remedy to which such party is
entitled at law or in equity.

 



 7 

 

 

Section 3.6            Amendment. This Agreement may not be amended, changed,
supplemented, waived or otherwise modified or terminated, except upon the
execution and delivery of a written agreement executed by Acquiror, the Company
and the Company Stockholders.

 

Section 3.7            Severability. If any provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement will remain in full force and effect. Any provision
of this Agreement held invalid or unenforceable only in part or degree will
remain in full force and effect to the extent not held invalid or unenforceable.

 

Section 3.8            Notices. All notices and other communications among the
parties hereto shall be in writing and shall be deemed to have been duly given
(a) when delivered in person, (b) when delivered after posting in the United
States mail having been sent registered or certified mail return receipt
requested, postage prepaid, (c) when delivered by FedEx or other nationally
recognized overnight delivery service or (d) when e-mailed during normal
business hours (and otherwise as of the immediately following Business Day),
addressed as follows:

 

If to Acquiror:

 

Social Capital Hedosophia Holdings Corp. III

 

317 University Avenue

Palo Alto, California 94301


Attention:Steve Trieu


Email:steve@socialcapital.com

 

with a copy to (which will not constitute notice):

 

Skadden, Arps, Slate, Meagher & Flom LLP
One Manhattan West
New York, New York 10001


Attention:Howard L. Ellin


Christopher M. Barlow


Email:howard.ellin@skadden.com


christopher.barlow@skadden.com

 

If to the Company:

 

Clover Health Investments, Corp.

725 Cool Springs Blvd

Suite 320

Franklin, TN 37067

Attention:Gia Lee, General Counsel


Email:gia.lee@cloverhealth.com

 



 8 

 

 

with a copy to (which shall not constitute notice):



Orrick, Herrington & Sutcliffe LLP
51 West 52nd Street
New York, NY 10019-6142


Attention:Stephen Thau

Matthew Gemello

Justin Yi


Email:sthau@orrick.com

mgemello@orrick.com

justin.yi@orrick.com



If to a Company Stockholder:

 

To such Company Stockholder’s address set forth in Schedule I attached hereto

 

with a copy to (which will not constitute notice):

 

Orrick, Herrington & Sutcliffe LLP
51 West 52nd Street
New York, NY 10019-6142


Attention:Stephen Thau

Matthew Gemello

Justin Yi


Email:sthau@orrick.com

mgemello@orrick.com

justin.yi@orrick.com

 

Section 3.9          Several Liability. The liability of any Company Stockholder
hereunder is several (and not joint). Notwithstanding any other provision of
this Agreement, in no event will any Company Stockholder be liable for any other
Company Stockholder’s breach of such other Company Stockholder’s
representations, warranties, covenants, or agreements contained in this
Agreement.

 

Section 3.10        Counterparts. This Agreement may be executed in two or more
counterparts (any of which may be delivered by electronic transmission), each of
which shall constitute an original, and all of which taken together shall
constitute one and the same instrument.

 

Section 3.11        Entire Agreement. This Agreement and the agreements
referenced herein constitute the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and supersede all prior
understandings, agreements or representations by or among the parties hereto to
the extent they relate in any way to the subject matter hereof.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]

 



 9 

 

 

IN WITNESS WHEREOF, the Company Stockholders, Acquiror, and the Company have
each caused this Stockholder Support Agreement to be duly executed as of the
date first written above.

 

 

  COMPANY STOCKHOLDERS:       AME CLOUD VENTURES, LLC       By:  /s/ Greg
Hardester     Name: Greg Hardester
Title: Manager

 

 

[Signature Page to Stockholder Support Agreement]

 

   

 



 

IN WITNESS WHEREOF, the Company Stockholders, Acquiror, and the Company have
each caused this Stockholder Support Agreement to be duly executed as of the
date first written above.

 

 

  COMPANY STOCKHOLDERS:       ARENA VENTURES CLOVER GROWTH SPV, LLC       By:
Arena Ventures Clover Growth SPV, LLC   Its: Manager       By:  /s/ Jeffrey Lo  
  Name: Jeffrey Lo
Title: Managing Member

 

 

  ARENA VENTURES CLOVER GROWTH SPV II, LLC       By: Arena Ventures Clover
Growth SPV, LLC   Its: Manager       By:  /s/ Jeffrey Lo     Name: Jeffrey Lo
Title: Managing Member

 

  

  ARENA VENTURES CLOVER GROWTH SPV III, LLC       By: Arena Ventures Clover
Growth SPV, LLC   Its: Manager       By:  /s/ Jeffrey Lo     Name: Jeffrey Lo
Title: Managing Member



 



 




[Signature Page to Stockholder Support Agreement]

 

   

 



 

IN WITNESS WHEREOF, the Company Stockholders, Acquiror, and the Company have
each caused this Stockholder Support Agreement to be duly executed as of the
date first written above.

 

 



  COMPANY STOCKHOLDERS:       BOWIE HEALTH VC, LP       By: Bowie SPV GP, LP  
Its: GP       By: Bowie Equity, LLC   Its: GP       By:  /s/ Cory Whitaker    
Name: Cory Whitaker
Title: Manager

 






[Signature Page to Stockholder Support Agreement]

 

   

 



 

IN WITNESS WHEREOF, the Company Stockholders, Acquiror, and the Company have
each caused this Stockholder Support Agreement to be duly executed as of the
date first written above.

 

 



  COMPANY STOCKHOLDERS:       CAESAR CLOVER, LLC       By:  /s/ Vivek Garipalli
    Name: Vivek Garipalli
Title: Authorized Signatory

 






[Signature Page to Stockholder Support Agreement]

 

   

 



 

IN WITNESS WHEREOF, the Company Stockholders, Acquiror, and the Company have
each caused this Stockholder Support Agreement to be duly executed as of the
date first written above.

 

 



  COMPANY STOCKHOLDERS:       CAESAR VENTURES, LLC       By:  /s/ Vivek
Garipalli     Name: Vivek Garipalli
Title: Manager

  






[Signature Page to Stockholder Support Agreement]

 

   

 



 

IN WITNESS WHEREOF, the Company Stockholders, Acquiror, and the Company have
each caused this Stockholder Support Agreement to be duly executed as of the
date first written above.

 

 



  COMPANY STOCKHOLDERS:       CASDIN PARTNERS MASTER FUND LP       By:  /s/ Eli
Casdin     Name: Eli Casdin
Title: Managing Partner

  






[Signature Page to Stockholder Support Agreement]

 

   

 



 

IN WITNESS WHEREOF, the Company Stockholders, Acquiror, and the Company have
each caused this Stockholder Support Agreement to be duly executed as of the
date first written above.

 

 



  COMPANY STOCKHOLDERS:       FIDELITY MT. VERNON STREET TRUST: FIDELITY GROWTH
COMPANY FUND       By:  /s/ Chris Gulliver     Name: Chris Gulliver
Title: Corporate Governance Analyst

 

 

  FIDELITY MT. VERNON STREET TRUST: FIDELITY SERIES GROWTH COMPANY FUND      
By:  /s/ Chris Gulliver     Name: Chris Gulliver
Title: Corporate Governance Analyst

 





 



  FIDELITY GROWTH COMPANY COMMINGLED POOL       By: Fidelity Management & Trust
Co.       By:  /s/ Chris Gulliver     Name: Chris Gulliver
Title: Corporate Governance Analyst



 






[Signature Page to Stockholder Support Agreement]

 

   

 



 

IN WITNESS WHEREOF, the Company Stockholders, Acquiror, and the Company have
each caused this Stockholder Support Agreement to be duly executed as of the
date first written above.

 



  COMPANY STOCKHOLDERS:       FIRST ROUND CAPITAL V, L.P.   as nominee for    
First Round Capital V, L.P.   First Round Capital V Partners Fund, L.P.      
By: First Round Capital Management V L.P.,   Its General Partner       By: First
Round Capital Management V LLC,   Its General Partner       By:  /s/ Josh
Kopelman  

Name:

Title:

Josh Kopelman
Partner

 

 




[Signature Page to Stockholder Support Agreement]

 

   

 



 

IN WITNESS WHEREOF, the Company Stockholders, Acquiror, and the Company have
each caused this Stockholder Support Agreement to be duly executed as of the
date first written above.

 

 



  COMPANY STOCKHOLDERS:       GREENOAKS CAPITAL OPPORTUNITIES FUND, L.P.      
By:  Greenoaks Capital (MTGP), L.P., its General Partner       By:  Greenoaks
Capital (TTGP), Ltd., its General Partner       By:  /s/ Benjamin Peretz  

Name:

Title:

Benjamin Peretz
Director

 

 

  GREENOAKS CAPITAL MS LP – JOSLIN SERIES       By:  Greenoaks Capital MS
Management LLC – Joslin Series       By:  /s/ Benjamin Peretz  

Name:

Title:

Benjamin Peretz
Managing Member

 

 




[Signature Page to Stockholder Support Agreement]

 

   

 



 

IN WITNESS WHEREOF, the Company Stockholders, Acquiror, and the Company have
each caused this Stockholder Support Agreement to be duly executed as of the
date first written above.

 

 



  COMPANY STOCKHOLDERS:       GREENOAKS CAPITAL MS LP – BANTING SERIES      
By:  Greenoaks Capital MS Management LLC – Banting Series       By:  /s/
Benjamin Peretz  

Name:

Title:

Benjamin Peretz
Managing Member

 

 

  GREENOAKS CAPITAL MS LP – OSLER SERIES       By:  Greenoaks Capital MS
Management LLC – Osler Series, its General Partner       By:  /s/ Benjamin
Peretz  

Name:

Title:

Benjamin Peretz
Managing Member

 

 




[Signature Page to Stockholder Support Agreement]

 

   

 



 

IN WITNESS WHEREOF, the Company Stockholders, Acquiror, and the Company have
each caused this Stockholder Support Agreement to be duly executed as of the
date first written above.

 

 





  COMPANY STOCKHOLDERS:       GREENOAKS CAPITAL MS LP – BLACKWELL SERIES      
By:  Greenoaks Capital MS Management LLC – Blackwell Series, its General Partner
      By:  /s/ Benjamin Peretz  

Name:

Title:

Benjamin Peretz
Managing Member

 

 




[Signature Page to Stockholder Support Agreement]

 

   

 



 

IN WITNESS WHEREOF, the Company Stockholders, Acquiror, and the Company have
each caused this Stockholder Support Agreement to be duly executed as of the
date first written above.

 

 



  COMPANY STOCKHOLDERS:       GV 2017, L.P.       By: GV 2017 GP, L.P., its
General Partner       By: GV 2017 GP, L.L.C., its General Partner       By:  /s/
Daphne M. Chang     Name: Daphne M. Chang
Title: Authorized Signatory

  






[Signature Page to Sponsor Support Agreement]

 

   

 



 

IN WITNESS WHEREOF, the Company Stockholders, Acquiror, and the Company have
each caused this Stockholder Support Agreement to be duly executed as of the
date first written above.

 

 



  COMPANY STOCKHOLDERS:       HARRY LANGENBERG       By:  /s/ HARRY LANGENBERG  
 

 






[Signature Page to Sponsor Support Agreement]

 

   

 



 

IN WITNESS WHEREOF, the Company Stockholders, Acquiror, and the Company have
each caused this Stockholder Support Agreement to be duly executed as of the
date first written above.

 

 



  COMPANY STOCKHOLDERS:       LIFEFORCE CAPITAL FUND I, LP       By:  /s/ John
Noonan     Name: John Noonan
Title: GP

 








[Signature Page to Sponsor Support Agreement]

 

   

 



 

IN WITNESS WHEREOF, the Company Stockholders, Acquiror, and the Company have
each caused this Stockholder Support Agreement to be duly executed as of the
date first written above.

 

 



  COMPANY STOCKHOLDERS:       MULTIPLE HOLDINGS, LLC       By:  /s/ Nat Turner  
  Name: Nat Turner
Title: Manager

 

 

  YELLOW JACKET VENTURES, LP       By:  /s/ Nat Turner     Name: Nat Turner
Title: Manager

 






[Signature Page to Sponsor Support Agreement]

 

   

 



 

IN WITNESS WHEREOF, the Company Stockholders, Acquiror, and the Company have
each caused this Stockholder Support Agreement to be duly executed as of the
date first written above.

 

 



  COMPANY STOCKHOLDERS:       NEXUS OPPORTUNITY FUND II, LTD.       By:  /s/
Naren Gupta     Name: Naren Gupta
Title: Director

 

 

  NEXUS VENTURES IV, LTD.       By:  /s/ Naren Gupta     Name: Naren Gupta
Title: Director



 






[Signature Page to Sponsor Support Agreement]

 

   

 



 

IN WITNESS WHEREOF, the Company Stockholders, Acquiror, and the Company have
each caused this Stockholder Support Agreement to be duly executed as of the
date first written above.

 

 



  COMPANY STOCKHOLDERS:       NJ HEALTHCARE INVESTMENTS, LLC       By:  /s/
Vivek Garipalli     Name: Vivek Garipalli
Title: Manager

 






[Signature Page to Sponsor Support Agreement]

 

   

 



 

IN WITNESS WHEREOF, the Company Stockholders, Acquiror, and the Company have
each caused this Stockholder Support Agreement to be duly executed as of the
date first written above.

 

 



  COMPANY STOCKHOLDERS:       REFACTOR CACAO, L.P.       By:  /s/ Zal Bilimoria
    Name: Zal Bilimoria
Title: Managing Partner

 

 

  REFACTOR CURRY, L.P.       By:  /s/ Zal Bilimoria     Name: Zal Bilimoria
Title: Managing Partner

 






[Signature Page to Sponsor Support Agreement]

 

   

 



 

IN WITNESS WHEREOF, the Company Stockholders, Acquiror, and the Company have
each caused this Stockholder Support Agreement to be duly executed as of the
date first written above.

 

 



  COMPANY STOCKHOLDERS:       SEQUOIA CAPITAL U.S. GROWTH FUND VI, LP      
SEQUOIA CAPITAL U.S. GROWTH VI PRINCIPALS FUND, L.P.       Each a Cayman Islands
exempted limited partnership       By: SC U.S. GROWTH VI MANAGEMENT, L.P.,
a Cayman Islands exempted limited partnership
General Partner of Each         By:

SC US (TTGP), LTD.,

a Cayman Islands exempted company

Its General Partner

      By:  /s/ Ravis Gupta     Name: Ravis Gupta
Title: Authorized Signatory

 






[Signature Page to Sponsor Support Agreement]

 

   

 



 

IN WITNESS WHEREOF, the Company Stockholders, Acquiror, and the Company have
each caused this Stockholder Support Agreement to be duly executed as of the
date first written above.

 

 



  COMPANY STOCKHOLDERS:       SPARK CAPITAL GROWTH FUND, L.P.       SPARK
CAPITAL GROWTH FOUNDERS’ FUND, L.P.       By: Spark Growth Management Partners,
LLC, Their General Partner       By: Bowie Equity, LLC   Its: GP       By:  /s/
Will Reed     Name: Will Reed
Title: General Partner

 






[Signature Page to Sponsor Support Agreement]

 

   

 



 

IN WITNESS WHEREOF, the Company Stockholders, Acquiror, and the Company have
each caused this Stockholder Support Agreement to be duly executed as of the
date first written above.

 

 



  COMPANY STOCKHOLDERS:       SUMMIT ACTION FUND LLC SERIES 1 TKTC CUSTODIAN
#15007081       By:  /s/ J. Brock Saunders     Name: J. Brock Saunders
Title: Managing Director

 

 

  SUMMIT ACTION FUND LLC OPPORTUNITIES SERIES       By:  /s/ J. Brock Saunders  
  Name: J. Brock Saunders
Title: Managing Director



 






[Signature Page to Sponsor Support Agreement]

 

   

 



 

IN WITNESS WHEREOF, the Company Stockholders, Acquiror, and the Company have
each caused this Stockholder Support Agreement to be duly executed as of the
date first written above.

 

 



  COMPANY STOCKHOLDERS:       SURA VENURES S.A.       By:  /s/ Ricardo Jaramillo
    Name: Ricardo Jaramillo
Title: Legal Representative

 

 

  VERONORTE CAPITAL S.A.S.       By:  /s/ Camilo Botero     Name: Camilo Botero
Title: CEO

 

 




[Signature Page to Sponsor Support Agreement]

 

   

 



 

IN WITNESS WHEREOF, the Company Stockholders, Acquiror, and the Company have
each caused this Stockholder Support Agreement to be duly executed as of the
date first written above.

 

 



  COMPANY STOCKHOLDERS:       TITUS VENTURES, LLC       By:  /s/ Vivek Garipalli
    Name: Vivek Garipalli
Title: Manager

 






[Signature Page to Sponsor Support Agreement]

 

   

 



 

IN WITNESS WHEREOF, the Company Stockholders, Acquiror, and the Company have
each caused this Stockholder Support Agreement to be duly executed as of the
date first written above.

 

 



  COMPANY STOCKHOLDERS:       WTI EQUITY OPPORTUNITY FUND I, L.P.       By: WTI
Equity Opportunity Fund GP, I, L.L.C.   Its: General Partner       By: Westech
Investment Advisors LLC   Its: Managing Member       By:  /s/ David Wanek    
Name: David Wanek
Title: President

 



 

  VENTURE LENDING & LEASING VII, LLC       By: Westech Investment Advisors LLC,
a California limited liability company   Its: Managing Member       By:  /s/
David Wanek     Name: David Wanek
Title: President



 

 



  VENTURE LENDING & LEASING VIII, LLC      

By: Westech Investment Advisors LLC,

a California limited liability company

  Its: Managing Member       By:  /s/ David Wanek     Name: David Wanek
Title: President



 






[Signature Page to Sponsor Support Agreement]

 

   

 



 

IN WITNESS WHEREOF, the Company Stockholders, Acquiror, and the Company have
each caused this Stockholder Support Agreement to be duly executed as of the
date first written above.

 

 



  COMPANY STOCKHOLDERS:       XCAP VEHICLE I, LLC       By:  /s/ Leonardo
Salgado     Name: Leonardo Salgado
Title: Director

 






[Signature Page to Sponsor Support Agreement]

 

   

 



 

IN WITNESS WHEREOF, the Company Stockholders, Acquiror, and the Company have
each caused this Stockholder Support Agreement to be duly executed as of the
date first written above.

 

 



  COMPANY STOCKHOLDERS:       XCAP CH VEHICLE, LLC       By:  /s/ Leonardo
Salgado     Name: Leonardo Salgado
Title: Director

 

 

  EXPANDING TFO I, LP       By: Expanding SC I GP, LLC   Its: General Partner  
    By:  /s/ Leonardo Salgado     Name: Leonardo Salgado
Title: Director



 

 



[Signature Page to Sponsor Support Agreement]

 

   

 



 



 

  COMPANY:       CLOVER HEALTH INVESTMENTS, CORP.       By:  /s/ Vivek Garipalli
    Name: Vivek Garipalli
Title: Chief Executive Officer





 

 





[Signature Page to Sponsor Support Agreement]

 

   

 



 

 



  ACQUIROR:       SOCIAL CAPITAL HEDOSOPHIA HOLDINGS CORP. III       By:  /s/
Chamath Palihapitiya     Name: Chamath Palihapitiya
Title: Chief Executive Officer



 






[Signature Page to Sponsor Support Agreement]

 

   

 



 

Schedule I

Company Stockholder Subject Shares

 

Company Stockholder Shares of Common Stock

Shares of Series

A-1 Preferred Stock

Shares of Series A Preferred Stock Shares of Series B Preferred Stock Shares of
Series C Preferred Stock Shares of Series D Preferred Stock Rights to Acquire
Equity Securities Notice Information AME Cloud Ventures, LLC         238,090
53,317     Arena Ventures Clover Growth SPV, LCC         3,039,808       Arena
Ventures Clover Growth SPV II, LLC         1,011,881       Arena Ventures Clover
Growth SPV III, LLC       1,476,974         Bowie Health VC, LP          
322,570     Caesar Clover, LLC             Convertible Security, dated as of
February 21 ,2019, as amended, convertible into shares of capital stock of the
Company as described therein.   Caesar Ventures, LLC   2,134,820     595,224    
  Casdin Partners Master Fund LP         297,612 79,035     Expanding TFO I, LP
          213,269     Fidelity Growth Company Commingled Pool           471,854
   

 




 

[Schedule I to Stockholder Support Agreement]

 

   

 



 

Company Stockholder Shares of Common Stock

Shares of Series

A-1 Preferred Stock

Shares of Series A Preferred Stock Shares of Series B Preferred Stock Shares of
Series C Preferred Stock Shares of Series D Preferred Stock Rights to Acquire
Equity Securities Notice Information Fidelity Mt. Vernon Street Trust: Fidelity
Growth Company Fund           863,631     First Round Capital V, L.P., As
Nominee     3,838,071 624,775 2,976       Greenoaks Capital MS LP - Banting
Series         2,083,284       Greenoaks Capital MS LP - Blackwell Series      
    1,599,522     Greenoaks Capital MS LP - Joslin Series       135,805
3,571,344   Warrant to purchase 834,120 shares of Common Stock.   Greenoaks
Capital MS LP - Osler Series       206,100     Warrant to purchase 1,265,880
shares of Common Stock.   Greenoaks Capital Opportunities Fund, L.P.        
3,571,344 1,599,522 Convertible Security, dated as of February 21, 2019, as
amended, convertible into shares of capital stock of the Company as described
therein.   GV 2017, L.P.           2,132,696    



 






[Schedule I to Stockholder Support Agreement]

 

   

 



 

Company Stockholder Shares of Common Stock

Shares of Series

A-1 Preferred Stock

Shares of Series A Preferred Stock Shares of Series B Preferred Stock Shares of
Series C Preferred Stock Shares of Series D Preferred Stock Rights to Acquire
Equity Securities Notice Information Harry Langenberg           53,317    
LifeForce Capital Fund I, LP           213,270     Multiple Holdings, LLC
898,490   431,783           Nexus Opportunity Fund II, Ltd.           1,066,348
    Nexus Ventures IV, LTD         1,190,448       NJ Healthcare Investments,
LLC 37,894,800 4,797,589             Refactor Cacao, L.P.           2,132,696  
  Refactor Curry, L.P.         369,635       Sequoia Capital U.S. Growth Fund
VI, L.P.       7,032,330 883,193 527,416    



 






[Schedule I to Stockholder Support Agreement]

 

   

 



 

Company Stockholder Shares of Common Stock

Shares of Series

A-1 Preferred Stock

Shares of Series A Preferred Stock Shares of Series B Preferred Stock Shares of
Series C Preferred Stock Shares of Series D Preferred Stock Rights to Acquire
Equity Securities Notice Information Sequoia Capital U.S. Growth VI Principals
Fund, L.P.       352,244 9,642 5,758     Spark Capital Growth Founders’ Fund,
L.P.         11,666 3,099     Spark Capital Growth Fund, L.P.         1,178,782
313,164     Summit Action Fund LLC Opportunities Series           586,492    
Summit Action Fund LLC Series 1 TKTC Custodian #15007081         297,611 53,317
    Sura Ventures S.A.           418,008     Titus Ventures, LLC 88,102        
      Venture Lending & Leasing VII, LLC           213,270 Convertible Security,
dated as of February 21, 2019, as amended, convertible into shares of capital
stock of the Company as described therein.  



 






[Schedule I to Stockholder Support Agreement]

 

   

 



 



Company Stockholder Shares of Common Stock

Shares of Series

A-1 Preferred Stock

Shares of Series A Preferred Stock Shares of Series B Preferred Stock Shares of
Series C Preferred Stock Shares of Series D Preferred Stock Rights to Acquire
Equity Securities Notice Information Venture Lending & Leasing VIII, LLC        
  159,952 Convertible Security, dated as of February 21, 2019, as amended,
convertible into shares of capital stock of the Company as described therein.  
Veronorte Capital S.A.S.           8,531     WTI Equity Opportunity Fund I, L.P.
          693,126     XCAP CH Vehicle, LLC             Convertible Security,
dated as of August 23, 2019, as amended, convertible into shares of capital
stock of the Company as described therein   XCAP VEHICLE I, LLC          
213,270     Yellow Jacket Ventures, LP 51     29,539        



 






[Schedule I to Stockholder Support Agreement]

 

   

 



 

Schedule II

 

Major Company Stockholders

 

Arena Ventures Clover Growth SPV, LLC

Arena Ventures Clover Growth SPV II, LLC

Arena Ventures Clover Growth SPV III, LLC

Caesar Ventures, LLC

Cathay Life

Fidelity Growth Company Commingled Pool

Fidelity Mt. Vernon Street Trust: Fidelity Growth Company Fund

First Round Capital V, L.P., As Nominee

Greenoaks Capital MS LP - Banting Series

Greenoaks Capital MS LP - Blackwell Series

Greenoaks Capital MS LP - Joslin Series

Greenoaks Capital MS LP - Osler Series

Greenoaks Capital Opportunities Fund, L.P.

GV 2017, L.P.

Multiple Holdings, LLC

Nexus Opportunity Fund II, Ltd.

Nexus Ventures IV, LTD

NJ Healthcare Investments, LLC

NT Clover Holdings, LLC

Project Cerebro, LLC

Refactor Cacao, L.P.

Refactor Curry, L.P.

Scottish Mortgage Investment Trust PLC

Sequoia Capital U.S. Growth Fund VI, L.P.

Sequoia Capital U.S. Growth VI Principals Fund, L.P.

Sofina Partners S.A.

Spark Capital Growth Founders' Fund, LP

Spark Capital Growth Fund, L.P.

Titus Ventures, LLC

Yellow Jacket Ventures, LP

 






[Schedule II to Stockholder Support Agreement]

 

   

 



 

Schedule III

 

Stockholder Agreements

 

1.Fourth Amended and Restated Voting Agreement, dated as of February 21, 2019,
by and among the Company, the Investors listed on Schedule A thereto, the Key
Holders listed on Schedule B thereto and the Convertible Securities Holders
listed on Schedule C thereto.

 

2.Fifth Amended and Restated Investors’ Rights Agreement, dated as of February
21, 2019, by and among the Company and the Investors listed on Schedule A
thereto.

 

3.Fifth Amended and Restated Right of First Refusal and Co-Sale Agreement, dated
as of February 21, 2019, by and among the Company, the Investors listed on
Schedule A thereto and the Key Holders listed on Schedule B thereto.

 

4.Letter Agreement, dated June 30, 2017, by and between the Company and Scottish
Mortgage Investment Trust Plc.

 

5.Letter Agreement, dated May 20, 2016, by and between the Company and Nexus
Ventures IV, Ltd.

 

6.Letter Agreement, dated November 30, 2018, by and between the Company and PDV
ML LLC.

 

7.Letter Agreement, dated November 30, 2018, by and between the Company and
ReMark International B.V.

 

8.Letter Agreement, dated October 3, 2018, by and between the Company and Sofina
Partners S.A.

 

9.Letter Agreement, dated July 19, 2018, by and between the Company and Genome
Fund Inc.

 

10.Letter Agreement, dated April 19, 2016, by and between the Company and Spark
Capital Growth Fund, L.P.

 

11.Letter Agreement, dated June 7, 2017, by and between the Company and the
Fidelity Investors (as defined therein).

 

12.Letter Agreement, dated May 10, 2017, by and between the Company and Summit
Action Fund LLC.

 

13.Letter Agreement, dated May 10, 2017, by and between the Company and GV 2017,
L.P.

 

14.Letter Agreement, dated April 19, 2016, by and between the Company and Spark
Capital Growth Fund, L.P.

 

15.Letter Agreement, dated April 19, 2016, by and between the Company and
Floodgate Fund V, L.P.

 






[Schedule III to Stockholder Support Agreement]

 

   



 

 

 